           Case 3:20-cv-00806-EMC Document 73-1 Filed 06/15/21 Page 1 of 1


                                    PROOF OF SERVICE
1
            I am a resident of the State of Utah, over the age of eighteen years, and not
2
     a party to the within action. My business address is Kazerouni Law Group, APC,
3    321 N Mall Drive, Suite R108, St. George, Utah 84790. On June 15, 2021, I
4    served the within document(s):

5    STIPULATION TO DISMISS ACTION PURSUANT TO FED. R. CIV. P.
     41(A)(1)(A)(II)
6
7    [PROPOSED] ORDER GRANTING STIPULATION TO DISMISS ACTION
     PURSUANT TO FED. R. CIV. P. 41(A)(1)(A)(II)
8
9          S        CM/ECF - by transmitting electronically the document(s) listed
                    above to the electronic case filing system on this date before
10                  11:59 p.m. The Court’s CM/ECF system sends an e-mail notification
11                  of the filing to the parties and counsel of record who are registered
                    with the Court’s CM/ECF system.
12
           I am readily familiar with the firm's practice of collection and processing
13   correspondence for mailing. Under that practice it would be deposited with the
14   U.S. Postal Service on that same day with postage thereon fully prepaid in the
     ordinary course of business. I am aware that on motion of the party served,
15   service is presumed invalid if postal cancellation date or postage meter date is
16   more than one day after date of deposit for mailing in affidavit.
17          I declare under penalty of perjury under the laws of the State of California
18   that the above is true and correct. Executed on June 15, 2021, at St. George, Utah.

19
                                                                      _/s/ Jason A. Ibey_
20                                                                   JASON A. IBEY
21
22
23
24
25
26
27
28
     PROOF OF SERVICE
